Citation Nr: 0843150	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  02-06 946	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for impotency.

2.  Entitlement to service connection for a right leg 
disorder, claimed as a right sciatic nerve condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran served on active duty (AD) from July 1968 to July 
1971.  He later served in the U.S. Army Reserves, including 
on active duty for training (ACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2002 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
veteran's claims for service connection for impotency and a 
right sciatic nerve condition.  

The Board has twice remanded these remaining claims to the 
RO, via the Appeals Management Center (AMC), for further 
development and consideration, initially in May 2004 and more 
recently in March 2007.


FINDINGS OF FACT

1.  The evidence does not establish that the veteran's 
impotency was caused or made permanently worse by his 
military service - including, in particular, his service-
connected low back disability.

2.  The evidence also does not establish the veteran has a 
right leg condition that was caused or made permanently worse 
by his military service - including his service-connected 
low back disability.




CONCLUSIONS OF LAW

1.  The veteran's impotency was not incurred in or aggravated 
by his military service and is not proximately due to, the 
result of, or chronically aggravated by his service-connected 
low back disability.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  The veteran does not have a right leg disorder that was 
incurred in or aggravated by his military service or that is 
proximately due to, the result of, or chronically aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in July 2001 and 
May 2004, the RO and AMC advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Consider, as well, that 
the RO issued the initial July 2001 VCAA notice letter prior 
to first adjudicating his claims, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  And a more recent July 2008 letter also 
informed him that a downstream disability rating and 
effective date will be assigned if his underlying claims for 
service connection are eventually granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).



And since providing the additional VCAA notice in May 2004 
and July 2008, the AMC has gone back and readjudicated the 
veteran's claims in the July 2008 supplemental statement of 
the case (SSOC).  This is important to point out because if, 
as here, the notice provided prior to the initial 
adjudication was inadequate or incomplete, this timing error 
can be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claims.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

So, here, even if there arguably is any deficiency in the 
notice to the veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Indeed, in November 2008, he 
submitted additional evidence toward establishing his claims 
for service connection, presumably in response to the SSOC 
and VCAA notice.  He also is represented in his appeal by a 
service organization, The American Legion, and his 
representative is presumably knowledgeable of the 
requirements for establishing service connection for his 
claimed disabilities.

With respect to the duty to assist, the RO and AMC obtained 
the veteran's service medical records (SMRs), service 
personnel records, private medical records, and VA medical 
records - including the reports of comprehensive VA 
examinations for diagnostic and etiological opinions 
concerning his claimed disabilities, the dispositive issues.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  His 
representative indicated in his most recent statement in 
August 2008 that he had no further argument and was resting 
the appeal on his answer (previously provided) to the SOC and 
hearing.  Thus, as there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its March 2007 remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999).

Entitlement to Service Connection

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection is established either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  


Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis.  See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In order to establish entitlement to 
service connection on this secondary basis, there must be:  
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-
connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. 
West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 
148, 158 (1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Claim for Service Connection for Impotency

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the veteran has 
it).  Here, the veteran has a current diagnosis of erectile 
dysfunction (ED, i.e., impotency).  See, e.g., the results of 
his June 2008 VA Compensation and Pension Examination (C&P 
Exam).  Therefore, the determinative issue is whether his 
impotency is related to his military service, including, as 
he alleges, by way of his already service-connected low back 
disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

Concerning this, the veteran asserts that his impotency is 
attributable to his 
service-connected low back disability as a secondary 
condition; more specifically, he asserts that the pain 
associated with his low back disorder is the cause of his ED.  
See, e.g., the May 2003 hearing transcript.

As mentioned, as a layman, the veteran is not competent to 
opine as to matters requiring medical knowledge, including as 
to the etiology of his claimed condition; and the record must 
provide competent medical evidence of his disorder and its 
relationship to his military service.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); and see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

In June 2008, VA provided the veteran a medical examination 
to assess the nature and etiology of his impotency.  The 
designated VA examiner noted the examination included both a 
clinical evaluation of the veteran and review of his claims 
folder for the pertinent medical and other history.  And as 
for the etiology of the impotency, the examiner concluded 
"it would be resorting to mere speculation [to say] 
the current erectile dysfunction [or impotency] would be 
related to the [back disability]."  The examiner further 
provided that "[i]t is possible that the veteran has severe 
enough back pain to psychologically affect his ability to 
achieve or sustain an erection, but this again, with the 
multiple potential etiologies possible for erectile 
dysfunction, would be resorting to mere speculation to 
conclude such a statement definitively."

Medical evidence like this that is speculative, general or 
inconclusive in nature cannot be used to support a claim for 
service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996) and Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
In other words, statements like this from doctors that are, 
for all intents and purposes, inconclusive as to the origin 
of a disorder cannot be employed as suggestive of a linkage 
between the disorder and the veteran's military service.  See 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  Opinions like this amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  See also 38 
C.F.R. § 3.102 (when considering application of the benefit-
of-the-doubt doctrine, reasonable doubt is one within the 
range of probability, as distinguished from pure speculation 
or remote possibility).  Therefore, the Board finds that the 
record does not establish there is a medical link between the 
veteran's impotency and his service-connected low back 
disability, as none of the other medical evidence of record 
provides this necessary correlation.

The Board has also considered whether there is a direct 
relationship between the veteran's impotency and his military 
service and finds the record does not raise that possibility.  
Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  The veteran asserts that he began 
experiencing symptoms associated with this condition in 2002 
- so approximately 31 years after his discharge from active 
duty; and, furthermore, his SMRs do not mention any 
complaints that may be associated with this condition.  Thus, 
in the absence of some indication of ED during service, the 
SMRs provide probative evidence against the claim.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).  And there also is 
not the required medical nexus evidence otherwise linking 
this condition directly to his military service.  So, simply 
stated, there is no basis to find any direct relationship 
between his impotence and his period of military service.

The veteran's representative argues that, as the June 2008 VA 
medical opinion is inconclusive as to the etiology of the 
veteran's impotency, the veteran is entitled to another 
examination and opinion.  See his representative's November 
2008 informal brief.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.

There is sufficient evidence in the veteran's claims file to 
fairly decide his appeal, such that another VA examination 
for another nexus opinion would serve no constructive 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
Board finds that the evidence, which reveals the veteran did 
not have this disability during service (or even for many 
ensuing years) and does not reflect competent evidence 
showing a link to his military service or to his service-
connected low back disability, to suggest entitlement to 
secondary service connection, warrants the conclusion that a 
remand for another examination and/or opinion is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4).  Merely because the June 2008 VA 
examiner was unable to come to a definitive conclusion on the 
cause of the ED is not reason, alone, for requesting another 
opinion on the matter, especially, as mentioned, in the 
absence of any other competent medical evidence suggesting 
such a correlation.



The VA examiner's opinion - though ultimately amounting to 
"non evidence" neither in favor nor against the claim, was 
nonetheless based on an objective clinical evaluation of the 
veteran and an independent review of his claims file for his 
pertinent medical and other history, including the results of 
the objective physical examination.  So the opinion, albeit 
ultimately inconclusive, had the proper factual foundation.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 
5 Vet. App. 177, 180 (1993).  And there is no inherent reason 
to believe another examiner, if given this same opportunity, 
would conclude otherwise.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for his impotency - in turn meaning there is no 
reasonable doubt to resolve in his favor and his claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Claim for Service Connection for a Right Leg Disorder

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the veteran has 
it).  

Here, the veteran claims that he has a right sciatic nerve 
condition and he attributes it to his military service - 
alleging it is secondary to his service-connected low back 
disability.  See, e.g., his representative's November 2008 
informal brief.



But as already explained, as a layman, the veteran is not 
competent to opine as to matters requiring medical knowledge, 
including as to the diagnosis and etiology of his claimed 
condition; instead, the record must provide competent medical 
evidence of his disorder and its relationship to his military 
service, including by way of his already service-connected 
low back disability.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, that said, the veteran is competent to provide 
testimony concerning his subjective symptoms (e.g., pain, 
numbness, weakness in his right leg, etc.), just not the 
cause of them in terms of whether they are somehow 
attributable to his military service, including a residual of 
his service-connected low back disability.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  See also the May 2003 
hearing transcript.

In April 2005, VA provided the veteran a VA C&P Exam to 
assess his claimed right sciatic nerve condition.  Upon 
clinical examination of him and review of his claims file for 
the pertinent medical and other history, the examiner noted 
inconsistencies between the clinically observed symptoms of 
the veteran's claimed condition and his May 2003 hearing 
testimony.  The examiner concluded "[t]here are no findings 
consistent with...a true sciatic neuropathy."  He also stated 
"[t]here is no objective evidence, per current radiological 
studies, of a true sciatic condition in this veteran, other 
than a positive straight leg raise on the left leg and a 
severe weakness noted in the left great toe extensor 
distribution on exam."

In June 2008, the same VA examiner again reviewed the 
veteran's claims file, including the results of the prior 
April 2005 examination, and again concluded that the 
veteran's leg symptoms are "not consistent with a sciatic 
nerve problem".  This examiner added that the veteran's 
"MRI, EMG, and x-ray finding noted in great detail in the 
04/27/05 examination do not correlate with a sciatic nerve 
problem."

The record also contains an April 2008 report of a 
neurological consultation by a private physician, Dr. R.H.  
In his report, Dr. R.H. records the veteran's history as 
including "chronic problems with his left lower limb" (so 
not the right leg at issue).  Furthermore, although Dr. R.H. 
provides that the veteran has a reported history of 
radiculopathy, upon examination, he diagnosed the veteran 
with headaches and found the veteran's motor, sensory, and 
gait examinations were normal in all respects.  His report is 
entirely silent as to any right leg symptoms or right sciatic 
nerve condition.

Therefore, the Board finds that the evidence does not 
establish the veteran has a right sciatic nerve condition.  
And as explained, proof of the currently claimed disability 
is perhaps the most fundamental requirement for establishing 
entitlement to service connection.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, not for 
a past disability); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).  See, too, Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

However, setting aside the question of whether the veteran 
has the required current diagnosis of a right leg disorder, 
the Board finds that the record establishes that his leg 
symptoms, without regard to a specific diagnosis, are not 
associated with his military service; and this, itself, is 
sufficient reason to deny his claim.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In the report of the June 2008 VA C&P examination, the 
examiner pointed out the results of the veteran's MRI, EMG, 
and x-rays "make the veteran's leg symptoms not at least as 
likely as not to be related to his service-connected [back 
disorder]."  

There is no medical evidence refuting this VA examiner's 
unfavorable opinion as to the etiology of the veteran's leg 
symptoms.  This physician's opinion is well-reasoned and 
based on an objective clinical evaluation of the veteran and 
an independent review of his claims file for the pertinent 
medical and other history, including the results of his VA 
C&P Exam.  So the opinion has the proper factual foundation 
and, therefore, is entitled to a lot of probative weight, 
especially since, again, it is uncontroverted.  Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. 
App. 177, 180 (1993).

The Board has also considered, in the alternative, whether 
there is a direct relationship between the veteran's right 
leg condition and his military service and finds that the 
record does not raise that possibility.  Direct service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The veteran's SMRs do not mention any complaints that 
may be associated with this condition, much less contain a 
relevant diagnosis.  And so, there is no basis to find any 
direct relationship between this claimed disorder and his 
period of military service.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for his alleged right leg disorder - in turn 
meaning there is no reasonable doubt to resolve in his favor 
and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




ORDER

The claim for service connection for impotency, including as 
secondary to the low back disability, is denied.

The claim for service connection for a right leg condition, 
including as secondary to the low back disability, also is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


